DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none
Examined:
1-20
Independent:
1 and 11
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness

112/1st
35 USC 112, 1st paragraph

112 "Means for"
x
112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
Priority is claimed to as early as 3/20/2006.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. [113] and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of browser-executable address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a))


Objection to the drawings
The drawings filed 11/20/2018 are objected to for lack of quality and/or readability in some figures (e.g. Figs. 10-14).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."  If the changes are not 


Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-20 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
11-16
a system for establishing a centroid
Indefinite under 112/2nd after invoking 112/6th. Recites means (or an equivalent, nonce term, here "system") and function and/or result (here "establishing a centroid") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function, noting that any disclosure must be clearly linked to the invoking recitation to satisfy 112/b.  MPEP 2181 pertains. 

Each later instance of "a system for..." similarly renders the claim indefinite, and the same issues occurs in the listed dependent claims.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Subject matter satisfying 35 USC 102 and 103
Claims 1-20 are clear of the prior art of record.  The closest references, Weber and Boundy (each reference as cited on the attached form 892), do not teach, with respect to both right and left eyes of a human in a virtual environment: calculating pixels representing visible versus obstructed objects in the virtual environment with respect to each eye by, at least, calculating the percentage of the rendered image visible to each eye by dividing the portion of pixels representing the objects visible to each eye by the total number of pixels.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claims 11-20
Claims 11-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 11 is to a "system," which is not, in all embodiments within a BRI, interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on software comprising no structure other than software.  The claim is not recited as a process, and the claim is not limited to any particular structure as machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
In a BRI, the recited "data" and the variously recited sub-systems all also read on software in at least some embodiments.
None of the dependent claims remedy this rejection.
As appropriate, this rejection can be overcome by, for example, amending to recite structure such as non-transitory computer-readable recording medium comprising computer instructions stored and structurally configured to accomplish the recited steps and store the recited data.

Judicial exceptions (JE) to 101 patentability
Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of determining visible versus obstructed pixel data including the JE elements of "establishing...," "simlating...," "designating..." (two instances) and "determining...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are interpreted as directed to the abstract idea of determining visible versus obstructed pixel data including the JE elements of "establishing...," "simlating...," "designating..." (two instances) and "determining...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process. 
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include establishing a centroid, simulating light projection, calculating a percentage, as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of 
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 11 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "providing data" and "displaying" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements and/or conventional post-processing elements, as exemplified by Weber and Boundy (each reference as cited on the attached 
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 11
Summing up the above Mayo/Alice analysis of claims 1 and 11, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-10 and 12-20 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As 
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.



Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.
Instant claims 1-20 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting applications listed below.  The instant and conflicting claims generally are directed to determining visible versus obstructed pixels.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over additional art.  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
12225358
10130247
In a BRI, instant claims 1-20 read on embodiments within the scope of conflicting claims 1-9 and/or are obvious over the conflicting claims in view of Weber and Boundy (each reference as cited on the attached form 




Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631